Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment filed 07/20/2022 has been fully considered, however, the amendment has not been entered, as the proposed amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the newly added claim 10, i.e., “…adding a catalyst containing copper or a copper compound…” (emphasis added), and as the proposed amendment raises the issue of new matter.
Specifically, the proposed amendment filed 07/20/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “0.1 % to 10 %” amended to “0.1 wt% to 10 wt%” (emphasis added) on both page 4, line 6 to page 4, line 20. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Furthermore, it is noted if the amendment was entered, the newly added claim 10 would still be subjected to 35 USC 112(a) rejection, for the same rationale regarding the limitation of claim 10, i.e., “wt%”s, as set forth in page 3, item 4 of the Office Action mailed on 07/19/2022.  It is advised to provide (1) a declaration or (2) to point to the originally filed disclosure to support the amendment.  See page 3, item 4 of Office Action mailed on 07/19/2022.

It is noted if the amendment was entered, the rationale, regarding “copper and copper compound”, provided in item 5 of the Office Action mailed on 07/19/2022 would be withdrawn from the record. 

It is noted, even if the amendment was entered, Li in view of applicant’s admitted prior art, Mlasi, MKS and Tokuda, and taken in view of evidence by Pubchem, would still meet added claim 10.
Specifically, Li discloses a waste acid recycling technology, especially a waste sulfuric acid recycling device for waste acid generated by the semiconductor industry for recovering and recycling method thereof (Li, page 2, 1st paragraph); a secondary reaction of removing hydrogen peroxide (Li, page 1, Abstract).
Li further discloses a waste acid recycling device, comprising the impurity in the waste sulfuric acid to filter of the filter, said filter are orderly connected through the pipeline with a one-stage reaction kettle for removing chlorine and a secondary reaction of removing hydrogen peroxide (Li, page 2, 5th paragraph), which would necessarily comprise pouring the waste sulfuric acid into a vessel. 
Li further discloses the waste sulfuric acid into the secondary reaction kettle (i.e., to remove hydrogen peroxide), heating and stirring, after the temperature in the secondary reaction kettle is raised to 60 degrees centigrade, adding catalyst, reaction 2h, further, the catalyst comprises the crystalline copper sulfate (i.e., a copper compound) (Li, page 3, 7th and 8th paragraphs).
Li further discloses the third discharge hole of the secondary reaction kettle 3 302 through the fourth connecting pipe 12 further connected with a heat exchanger 5 for hot sulfuric acid after processing to the secondary reactor 3 to cool (i.e., activating a cooling device to cool the vessel to a predetermined temperature range) (Li, page 6, 5th paragraph).

Li does not explicitly disclose (a) sulfuric acid (H2SO4) having 0.1% to 10% of hydrogen peroxide (H2O2); (b) to generate heat; (c) to generate metal ions; and (d) “adding sulfur (S2-) to the vessel to undergo a reaction with the metal ions to generate metallic sulfide; and purifying the metal free sulfuric acid (H2SO4) to obtain the metallic sulfide and highly purified, diluted sulfuric acid (H2SO4) as products”.

With respect to the difference (a), it is conventionally known in the art that sulfuric acid of high purity is used to clean the surface of an etched silicon wafer in a semiconductor manufacturing process. Hydrogen peroxide (H2O2) is added to the sulfuric acid (H2SO4) to form a strong oxidizing agent which is adapted to oxidize organic substances of the wafer into CO2 and H2O. At the end of the process, waste sulfuric acid (H2SO4) is generated. The waste sulfuric acid comprises 40%-80% of sulfuric acid (H2SO4), 4%-8% of hydrogen peroxide (H2O2), and water being the remaining substance in terms of concentration (Specification, page 1, lines 9-15).
Therefore, in light of applicant's admitted prior art, it is clear that the waste sulphuric acid generated by a semiconductor industry in Li would inherently have the amount of the hydrogen peroxide, as presently claimed, and thereby arrived at the claimed invention.”

With respect to the difference (b), Mlasi teaches the decomposition kinetics of hydrogen peroxide in a solution of diluted sulfuric acid with added copper sulfate (Mlasi, Abstract). Mlasi specifically teaches the decomposition is exothermic (i.e., generates heat) (Mlasi, Abstract); different amounts of copper sulfate were used, namely, 0, 5, 8, 11, 15, and 20 g, which were added to a 1.0 M sulfuric acid solution and heated to an initial temperature of 67 °C. A total of 30 mL of hydrogen peroxide, which was at room temperature, was injected into the heated solution, it was observed that there was a relatively fast exothermic reaction, which was ascribed to the decomposition of peroxide (Mlasi, page 5596, Conclusion, 1st paragraph; page 5592, Figure 4). 
Mlasi is analogous art as Mlasi is drawn to the decomposition kinetics of hydrogen peroxide in a solution of diluted sulfuric acid with added copper sulfate.
Given that Mlasi teaches the same chemical reaction of decomposition of hydrogen peroxide in the presence of copper sulfate with that of Li, it would be obvious to a person of ordinary skill in the art that in the waste acid recycling technology of Li in view of applicant’s admitted prior art, by adding copper sulfate to the waste acid containing hydrogen peroxide, heat would be generated, and thereby arrive at the claimed invention.

With respect to the difference (c), copper sulfate is very soluble in hot water and soluble in cold water according to PubChem (Pubchem, page 7). Therefore, in the waste acid recycling technology of Li in view of applicant’s admitted prior art, and Mlasi, by adding copper sulfate, metal ions would be necessarily generated.

With respect to the difference (d), MKS teaches cation metal is considered contaminant on the surface of a silicon wafer (MKS, Figure 1), it therefore would be obvious to a person of ordinary skill in the art to remove copper ions of the crystalline copper sulfate from the sulfuric acid in the waste acid recycle device and method of Li in view of applicant’s admitted prior art, and Mlasi, in order to avoid contamination of wafer surface with copper ions.
With respect to a method to remove copper ions of the crystalline copper sulfate from the sulfuric acid, Tokuda teaches precipitation (i.e., a method for removal) of Cu, Zn, Ni and Sn with H2S in single-metal and multi-metal systems (Tokuda, page 1448, Abstract). Tokuda further teaches adding H2S to a vessel (Tokuda, page 1449, Fig. 1); H2S reacts with dissolved metal ions, resulting formation of insoluble metal sulfides (Tokuda, page 1450, right column, lines 7-13); higher dewaterability of metal sulfide sludges (i.e., indicating purifying the metal free solution to obtain metallic sulfide and the purified solution) (Tokuda, page 1448, right column, line 9).
As Tokuda expressly teaches, the main advantages of sulfidation treatment are high degree of metal removal even at low pH, low reactor detention time requirements due to the high reactivity of sulfides, possibility of selective metal removal and recovery by precise pH control during sulfidation treatment, and finally higher dewaterability of metal sulfide sludges compared to metal hydroxide sludges (Tokuda, page 1448, right column, lines 4-10), and higher precipitation selectivities can be achieved with H2S compared to Na2S (Tokuda, page 149, left column, 1st paragraph).
Tokuda is analogous art as Tokuda is drawn to precipitation of metal ions with H2S.
In light of the motivation of using H2S to precipitate Cu2+ ions as taught by Tokuda, it therefore would be obvious to a person of ordinary skill in the art to add H2S to the secondary reaction of Li in view of applicant’s admitted prior art, Mlasi, and MKS, in order to precipitate and remove Cu ions from the sulfuric acid of Li with high selectivity (i.e., to generate metal free sulfuric acid), and thereby arrive at the claimed invention.

In consideration of the amended claims received on 07/20/2020, the following responses to arguments are to respond remarks received on 04/19/2022.
Applicant primarily argues:
“Referring first to Li, Li discloses the catalyst is cupric sulfate for removing hydrogen peroxide with a removal rate of 99.77%. To the contrast, claim 1 recites the catalyst being a copper compound for removing hydrogen peroxide with a removal rate of 99.99%.”

Remarks, p. 5-6

The Examiner respectfully traverses as follows:
Firstly, the amended claim 1, received on 04/19/2022, does not recite the catalyst being a copper compound for removing hydrogen peroxide with a removal rate of 99.99%.
Secondly, “the catalyst being a copper compound for removing hydrogen peroxide with a removal rate of 99.99%” is not disclosed in the specification. If the claim 1 is amended to recite such feature, claim 1 would be subjected 35 U.S.C. 112(a) rejection. 
Thirdly, a removal rate of 99.99% is considered to be close to a removal rate of 99.77% taught by Li. Absent showing of unexpected results or criticality with the feature “a removal rate of 99.99%”, a removal rate of 99.99% is obvious in view of a removal rate of 99.77% taught by Li. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05 I.
	

Applicant further argues:
“Li does not disclose how to remove impurities such as the remaining copper ions (Cu2+) after the hydrogen peroxide removal. In short, copper ions are generated in the process of removing hydrogen peroxide. This may damage the environment and make reuse of the obtained sulfuric acid being impossible.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Li does not expressly teach the claimed adding sulfur (S2-) to the vessel to undergo a reaction with the metal ions to generate metallic sulfide and metal free sulfuric acid (H2SO4). This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Li does not disclose the entire claimed invention. Rather, MKS and Tokuda are relied upon to teach claimed elements missing from Li. See pages 8-9 of the Office Action mailed 12/21/2021.

Applicant further argues:
“Turning to Mlasi, Mlasi discloses dynamics of decomposing hydrogen peroxide in sulfuric acid by means of cupric sulfate. To the contrast, step (i) of claim 1 recites "adding a catalyst containing copper and a copper compound to the vessel to undergo a reaction with the sulfuric acid (H2SO4) to remove the hydrogen peroxide (H2O2) from the sulfuric acid (H2SO4), to generate heat, and to generate metal ions in the sulfuric acid (H2SO4)". In short, claim 1 is patentably distinguishable over Mlasi.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
Mlasi is only used as teaching reference in order to teach adding copper sulfate to the waste acid containing hydrogen peroxide, heat would be necessarily generated. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Li. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).


Applicant further argues:
“Finally, turning to Tokuda, Tokuda disclose a partial deposition of copper (II) sulfide (CuS) by precisely maintaining ph to be equal to 1.5. To the contrast, ph of sulfuric acid is 0 of claim 1. Copper (II) sulfide can be fully deposited by claim 1. In short, claim 1 is patentably distinguishable over Tokuda.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
Firstly, Tokuda is only used as teaching reference in order to teach using H2S to precipitate Cu2+ ions. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference Li. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Secondly, Tokuda does not exclude using H2S to precipitate Cu2+ ions at pH below 1.5
Specifically, Tokuda teaches the main advantages of sulfidation treatment are high degree of metal removal even at low pH (Tokuda, PAGE 1448, right column, lines 4-10); Fig. 3 of Tokuda shows the high selectively of Cu at pH 1.5, it therefore would have been obvious to a person of ordinary skill in the art to using H2S to precipitate Cu2+ ions at pH below 1.5, absent evidence to the contrary.
Thirdly, the amended claim 1, received on 04/19/2022, does not recite that pH of sulfuric acid is 0. The specification does not disclose that pH of sulfuric acid is 0 neither.

Applicant further argues:
“Applicant would point out that claim 1 not only removes copper ions but also obtains the metallic sulfide and purified; diluted sulfuric acid (H2SO4) as products which can be reused. The method of claim 1 takes about one hour to finish and the conventional method of removing hydrogen peroxide from sulfuric acid takes about 10 hours to finish. 
Applicant respectfully submits that the amended claim 1 is totally different from and superior to that taught in the references taken singly or in any combination.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
Firstly, Tokuda teaches H2S reacts with dissolved metal ions, resulting formation of insoluble metal sulfides (Tokuda, page 1450, right column, lines 7-13); higher dewaterability of metal sulfide sludges (i.e., indicating purifying the metal free solution to obtain metallic sulfide and the purified solution), as set forth in page 9 of Office Action mailed on 12/21/2021.
Firstly, Li discloses a waste sulfuric acid recycling device, i.e., reading upon diluted sulfuric acid as a product which can be reused, as set forth page 6 of Office Action mailed on 12/21/2021; 
Li in view of applicant’s admitted prior art, Mlasi, MKS and Tokuda teaches H2S reacts with dissolved metal ions, resulting formation of insoluble metal sulfides (Tokuda, page 1450, right column, lines 7-13); higher dewaterability of metal sulfide sludges (i.e., indicating purifying the metal free solution to obtain metallic sulfide and the purified solution), as set forth in page 9 of Office Action mailed on 12/21/2021.

Thirdly, it is noted that applicant points out that the method of claim 1 takes about one hour to finish and the conventional method of removing hydrogen peroxide from sulfuric acid takes about 10 hours to finish, and applicant has not provided any sufficient evidence, i.e., data, to support the position.



Therefore, the Examiner has fully considered Applicants’ arguments, but they are found unpersuasive.

/K. Z./Examiner, Art Unit 1732                               


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732